Citation Nr: 0512496	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  93-19 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic cervical spine / neck disorder.  

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for chronic back injury residuals.  

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a chronic heart disorder.  

4.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for chronic left brachial plexitis.  

5.  Entitlement to service connection for a chronic headache 
disorder.  

6.  Entitlement to service connection for chronic left elbow 
nerve entrapment.  

7.  Entitlement to service connection for chronic thoracic 
outlet syndrome.  
8.  Entitlement to service connection for chronic rib 
resection residuals.  

9.  Entitlement to service connection for a chronic pulmonary 
disorder to include right lung calcified lesions and 
granulomatous disease.  

10.  Entitlement to service connection for a chronic 
bilateral wrist disorder to include carpal tunnel syndrome 
and nerve entrapment.  

11.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include dysthymia, a somatoform 
disorder, and a bipolar disorder.  

12.  Entitlement to an initial disability evaluation in 
excess of 10 percent for the veteran's herpes simplex.  

13.  Entitlement to an initial disability evaluation in 
excess of 10 percent for the veteran's left supraclavicular 
lymphadenopathy.  

14.  Entitlement to an initial compensable disability 
evaluation for the veteran's uvula squamous pila excision 
residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The veteran had active service from November 1978 to August 
1987.  

In September 1989, the Board of Veterans' Appeals (Board) 
denied service connection for neck arthritis.  The veteran 
and his accredited representative were provided with copies 
of the Board's decision.  In July 1993, the Philadelphia, 
Pennsylvania, Regional Office determined that new and 
material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for a 
chronic cervical spine / neck disorder.  In September 1993, 
the veteran submitted a notice of disagreement (NOD).  In 
June 1994, a supplemental statement of the case (SSOC) was 
issued to the veteran and his accredited representative.  In 
July 1994, the veteran submitted a substantive appeal.  

In September 1989, the Board denied service connection for 
chronic back injury residuals including scoliosis.  The 
veteran and his accredited representative were provided with 
copies of the Board's decision.  In June 1997, the 
Philadelphia, Pennsylvania, Regional Office determined that 
new and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for 
chronic back injury residuals including scoliosis.  In 
January 1998, the veteran submitted a NOD.  In March 2004, a 
SOC was issued to the veteran and his accredited 
representative.  In April 2004, the veteran submitted a 
substantive appeal.  

In September 1989, the Board denied service connection for a 
chronic heart disorder.  The veteran and his accredited 
representative were provided with copies of the Board's 
decision.  In January 2003, the Philadelphia, Pennsylvania, 
Regional Office (RO) determined that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement to service connection for a chronic heart 
disorder.  In April 2004, the veteran submitted a NOD.  

In September 1989, the Board denied service connection for 
chronic left brachial plexitis.  The veteran and his 
accredited representative were provided with copies of the 
Board's decision.  In July 1993, the Philadelphia, 
Pennsylvania, Regional Office determined that new and 
material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for 
chronic left brachial plexitis to included left elbow 
entrapment.  In September 1993, the veteran submitted a NOD.  
In June 1994, a SSOC was issued to the veteran and his 
accredited representative.  In July 1994, the veteran 
submitted a substantive appeal.  

In January 2003, the Philadelphia, Pennsylvania, Regional 
Office denied service connection for a chronic headache 
disorder.  In April 2003, the veteran submitted a NOD.  In 
March 2004, a statement of the case (SOC) was issued to the 
veteran and his accredited representative.  In April 2004, 
the veteran submitted a substantive appeal.  

In January 2003, the Philadelphia, Pennsylvania, Regional 
Office denied service connection for chronic left elbow nerve 
entrapment.  In April 2003, the veteran submitted a NOD.  In 
March 2004, a SOC was issued to the veteran and his 
accredited representative.  In April 2004, the veteran 
submitted a substantive appeal.  

In January 2003, the Philadelphia, Pennsylvania, Regional 
Office denied service connection for chronic thoracic outlet 
syndrome.  In April 2003, the veteran submitted a NOD.  In 
March 2004, a SOC was issued to the veteran and his 
accredited representative.  In April 2004, the veteran 
submitted a substantive appeal.  

In September 1989, the Board denied service connection for 
chronic rib fracture residuals.  The veteran and his 
accredited representative were provided with copies of the 
Board's decision.  In January 2003, the Philadelphia, 
Pennsylvania, Regional Office (RO) denied service connection 
for chronic rib resection residuals.  In April 2004, the 
veteran submitted a NOD.  In March 2004, a SOC was issued to 
the veteran and his accredited representative.  In April 
2004, the veteran submitted a substantive appeal.  

In July 1993, the Philadelphia, Pennsylvania, Regional Office 
denied service connection for a chronic pulmonary disorder to 
include right lung calcifications and granulomatous disease.  
In September 1993, the veteran submitted a NOD.  
In July 1993, the Philadelphia, Pennsylvania, Regional Office 
denied service connection for a chronic bilateral wrist 
disorder to include carpal tunnel syndrome and nerve 
entrapment.  In September 1993, the veteran submitted a NOD.  

In April 1993, the Philadelphia, Pennsylvania, Regional 
Office denied service connection for a chronic acquired 
psychiatric disorder.  In June 1993, the veteran submitted a 
NOD.  In August 1993, a SOC was issued to the veteran and his 
accredited representative.  In September 1993, the veteran 
submitted a substantive appeal.  

In July 1993, the Philadelphia, Pennsylvania, Regional Office 
denied service connection for chronic herpes simplex.  In 
July 1993, the veteran submitted a NOD.  In August 1993, a 
SOC was issued to the veteran and his accredited 
representative.  In September 1993, the veteran submitted a 
substantive appeal.  In April 1994, service connection for 
chronic herpes simplex was granted and a noncompensable 
evaluation was assigned for that disability.  In June 1994, 
the veteran submitted a NOD with the evaluation assigned his 
disability.  In May 1995, the evaluation for the veteran's 
herpes simplex was increased from noncompensable to 10 
percent.  In May 1995, a SSOC was issued to the veteran and 
his accredited representative. 

In February 1999, Philadelphia, Pennsylvania, Regional Office 
established service connection for left supraclavicular 
lymphadenopathy and assigned a noncompensable evaluation for 
that disability.  In April 1999, the veteran submitted a NOD.  
In February 2003, the evaluation for the veteran's left 
supraclavicular lymphadenopathy was increased from 
noncompensable to 10 percent.  In February 2003, a SOC was 
issued to the veteran and his accredited representative.  In 
April 2003, the veteran submitted a substantive appeal.  

In April 1993, the Philadelphia, Pennsylvania, Regional 
Office denied service connection for both a chronic soft 
palate squamous papilloma.  In June 1993, the veteran 
submitted a NOD.  In August 1993, a SOC was issued to the 
veteran and his accredited representative.  In September 
1993, the veteran submitted a substantive appeal.  In June 
1994, the Philadelphia, Pennsylvania, Regional Office granted 
service connection for a squamous papilloma of the uvula and 
assigned a noncompensable evaluation for that disability.  In 
July 1994, the veteran submitted a NOD with the initial 
evaluation assigned for his disability.  In May 1995, a 
supplemental statement of the case (SSOC) was issued to the 
veteran and his accredited representative.  In June 1995, the 
veteran submitted a substantive appeal.  

In August 2004, the veteran informed the Department of 
Veterans Affairs (VA) that he had moved to Mississippi.  The 
veteran's claims files were subsequently transferred to the 
Jackson, Mississippi, Regional Office (RO).  In December 
2004, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge.  The veteran has been 
represented throughout this appeal by the American Legion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on his part.  

The veteran submitted an April 2003 claim of entitlement to a 
total rating for compensation purposes based on individual 
unemployability.  It appears that the RO has not had an 
opportunity to act upon the claim.  Absent an adjudication, a 
NOD, a SOC, and a substantive appeal, the Board does not have 
jurisdiction over the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Veterans Law Judge cannot have jurisdiction 
of the issue.  38 C.F.R. § 19.13 (2004).  The United States 
Court of Appeals for Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely NOD and a 
timely substantive appeal following the issuance of the SOC.  
38 C.F.R. § 20.200 (2004).  .


REMAND

At the December 2004 hearing before the undersigned Veterans 
Law Judge, the veteran submitted a November 2004 physical 
evaluation from Roy W. Finley, his private physician.  In 
attempting to waive RO review of the additional clinical 
documentation, the veteran wrote that "I waive my right for 
the Regional Office to review new evidence and allow the 
Board of Veterans Appeals to review original, new, or newly 
submitted evidence provided it does not in any way affect the 
future appellate processes."  As the Board's review of the 
additional evidence must affect to some degree the appellate 
process, the Board finds that the veteran's attempt to waive 
RO review of the additional clinical documentation to be 
ineffective.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has invalidated the 
regulations which empowered the Board to consider additional 
evidence without prior RO review in the absence of a waiver 
of such review by the veteran or his representative.  
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003). 

At the December 2004, the veteran had indicated a desire to 
withdraw two of the issues on appeal.  The hearing testimony 
in this regard was indecipherable by the person transcribing 
the tape.  In order to protect the rights of the veteran, 
these issues have not been dismissed and remain a part of the 
appeal.  They will remain on appeal unless the veteran 
indicates he does not wish to pursue them in accordance with 
38 C.F.R. § 20.204.

A July 1992 Social Security Administration (SSA) notice 
indicates that the veteran was in receipt of SSA disability 
benefits.  In a February 2004 written statement, the veteran 
stated that SSA documentation had apparently not been 
incorporated into the record.  The evidence considered by the 
SSA in granting the veteran's award is not of record.  The 
Court has clarified that the VA's duty to assist the veteran 
includes an obligation to obtain the records from the SSA.  
Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

The veteran has submitted a timely notice of disagreement 
with the determination that new and material evidence had not 
been received to reopen his claim of entitlement to service 
connection for a chronic heart disorder; the denial of 
service connection for a chronic lung disorder and a chronic 
bilateral wrist disorder; and the initial evaluations 
assigned for his herpes simplex and uvula squamous pila 
excision residuals.  The RO has not issued either a SOC or a 
SSOC to the veteran and his accredited representative that 
addresses those issues.  The Court has directed that where a 
veteran has submitted a timely NOD with an adverse decision 
and the RO has not subsequently issued a SOC addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).  

The RO mistakenly issued an SSOC rather than an SOC in 
response to the veteran's NOD on the issues regarding whether 
new and material evidence had been submitted to reopen a 
claim of entitlement to service connection for a chronic 
cervical spine/neck disorder and for left brachial plexitis.  
Under 38 C.F.R. § 19.31, in no case will a SSOC be used to 
announce decisions by the RO on issued not previously 
addressed by a SOC.  A remand is necessary to accomplish this 
due process requirement.  

This case is REMANDED for the following action:  

1.  Contact the SSA and request that it 
provide copies of all records developed 
in association with the veteran's award 
of SSA disability benefits for 
incorporation into the record.  

2.  Issue a SOC to the veteran and his 
accredited representative which addresses 
the issues of whether new and material 
evidence has been received to reopen the 
veteran's claim of entitlement to service 
connection for a chronic cervical spine / 
neck disorder, a chronic heart disorder, 
and chronic left brachial plexitis; 
service connection for both a chronic 
pulmonary disorder to include right lung 
calcifications and granulomatous disease 
and a chronic bilateral wrist disorder to 
include carpal tunnel syndrome and nerve 
entrapment; and an initial evaluation in 
excess of 10 percent for the veteran's 
herpes simplex and for a initial 
compensable evaluation for uvula squamous 
pila excision residuals.  Give the 
veteran and his accredited representative 
the opportunity to respond to the SOC.  

3.  Then readjudicate the issues of 
whether new and material evidence has 
been received to reopen the veteran's 
claims of entitlement to service 
connection for chronic back injury 
residuals, service connection for a 
chronic headache disorder, chronic left 
elbow nerve entrapment, chronic thoracic 
outlet syndrome, chronic rib resection 
residuals, and a chronic acquired 
psychiatric disorder to include 
dysthymia, a somatoform disorder, and a 
bipolar disorder; and an initial 
evaluation in excess of 10 percent for 
his left supraclavicular lymphadenopathy.  
If the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a SSOC 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  

